383 Mich. 495 (1970)
175 N.W.2d 780
PEOPLE
v.
MARSH.
Calendar No. 34, Docket No. 52,269.
Supreme Court of Michigan.
Decided April 14, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Harvey A. Koselka, Prosecuting Attorney, for the people.
J.C. Beardsley, for defendant.
T.E. BRENNAN, C.J.
THE FACTS
Fred Marsh was convicted of the first-degree murder of one Herman Berger in 1941, upon his plea of guilty. In 1966, the circuit judge granted Marsh a new trial, because of deficiencies in his 1941 *496 conviction. Prior to the new trial, on the authority of Miranda v. Arizona (1966), 384 U.S. 436 (86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 ALR3d 974), the judge suppressed a written statement given by Marsh in 1941 to the prosecuting attorney. At the new trial, Marsh testified. He did not deny the killing. He claimed, however, that he did not intend to kill Berger, and that he had never admitted killing or intending to kill Berger.
Over objection, the prosecuting attorney was permitted to question Marsh concerning this 1941 statement; and to call witnesses who testified about statements made by Marsh while he was being returned to Michigan from Pennsylvania after his arrest there in 1941. These statements were offered to rebut Marsh's denial of any previous admissions. The jury returned a verdict of guilty of first-degree murder. Marsh appealed. The Court of Appeals reversed, stating that an inadmissible confession may not be used to impeach a defendant's denial that he gave a confessional statement.
THE DECISION
The instant case is resolved by our recent holding in People v. Woods (1969), 382 Mich. 128, and by Jenkins v. Delaware (1969), 395 U.S. 213 (89 S. Ct. 1677, 23 L. Ed. 2d 253).
The Court of Appeals is reversed, and the conviction in circuit court is affirmed.
DETHMERS, KELLY, and BLACK, JJ., concurred with T.E. BRENNAN, C.J.
T.M. KAVANAGH and ADAMS, JJ., concurred in result.
T.G. KAVANAGH, J., did not sit in this case.